Roth 2007 New York ConferenceSeptember 6, 2007 Jim Scullion, CEO 2 Safe Harbor Statement This presentation and the accompanying speaker’s remarks may contain forward-looking statements made in reliance on the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995.These factors are described in the Safe Harbor statement below. Except for the historical information contained herein, the matters discussed in this presentation may constitute forward-looking statements that involve risks and uncertainties which could cause actual results to differ materially from those projected, particularly with respect to the future growth of Tumbleweed’s business.In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “potential,” “continue,” “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” etc. For further cautions about the risks of investing in Tumbleweed, we refer you to the documents Tumbleweed files from time to time with the SEC, particularly Tumbleweed's Form 10-K filed March 14, 2007 and Form 10-Q filed August 7, 2007. We assume no obligation to correct or update information contained in this presentation. 3 Our Mission Manage, protect and deliver information so enterprises can more productively utilize the Internet for mission-critical communications. 4 Tumbleweed Communications: TMWD Confidential Document Founded in 1993, HQ in Redwood City, CA 2,900 customers worldwide 27 US security patents issued Award-winning products Offices in the Americas, Europe and Asia 380 employees $62M revenue in 2006 $30M in cash, no debt 5 Customers Trust Tumbleweed 50% of Fortune 100 7 of 10 top Worldwide Banks 8 of 10 top US Banks 50% of Blue Cross/ Blue Shield 300+ law firms 7 of 10 top US brokerages All 4 arms of the US Military 8 of 10 top pharma companies World’s largest central banks Healthcare CIGNA Energy Multi-Nationals Government Manufacturing Financial Services Insurance Technology Retail Telecommunications Healthcare Content Security Market Dynamics Corporate Network Hygiene is a commodity Large players have entered market Growth opportunity for outbound Email File Transfer External Users Partners Automated Processes Customers 6 External Users Partners Automated Processes Customers 7 Content Security Market Dynamics Current EDI and FTP inadequate Centralized management and security Integration into existing environments is key Email File Transfer Corporate Network External Users Partners Automated Processes Customers 8 Dynamics are Converging Email File Transfer Mid-market is large opportunity International is frontier Breadth/depth of products is key Corporate Network External Users Partners Automated Processes Customers Tumbleweed Leads the Market 9 Mid-market is large opportunity International is frontier Breadth/depth of products is key MailGate Leader in Email Security Email File Transfer Secure Transport Leader in Managed File Transfer Corporate Network 10 Additional Revenue Streams Tumbleweed Validation Authority Technology and Patent Licensing Mid-market is large opportunity International is frontier Breadth/depth of products is key Email File Transfer MailGate Leader in Email Security Secure Transport Leader in Managed File Transfer Market Opportunity Growth Drivers Protection of information assets Integration with external business partners and customers Security and privacy regulations 11 (CAGR 32%) (CAGR 41%) (CAGR 13%) Source: Gartner, IDC and Tumbleweed Digital Certificate Validation Managed File Transfer Email Security 12 Tumbleweed Growth Strategy Mid-market is growing International is frontier Customer focus is critical 100% channel distribution Upgrade reseller channel in US Secure resellers in new verticals Expand Internationally EMEA APAC Latin America Solve a larger share of customers’ problems Emphasize “channel-friendly” products Offer widest range of features and most flexible solution suites 13 Tumbleweed Vision Roadmap 2006 2007 2008 2009 2010 Products Sales Model Customers Category A suite of complete content security products 100% channel All businesses Secure content delivery Suite of modules on a common security platform 100% channel (EOY ’08) Large, medium & small enterprises Email and content security WE ARE HERE Email security / managed file transfer/ identity validation Large, medium enterprises Direct 3 product lines Revenue ($ in millions) 14 Financial Results Revenue: $29.1 million in first half 2007 Channel orders represented 40% of non-renewal orders in H1 2007, up from 24% in H1 2006 $14.1 million in Q2 2007 Email and MFT security revenue grew 27+% year/ year in Q2 Non-GAAP results $1.6 million loss in first half 2007, or $(0.03) per share $1.2 million loss in Q2 2007, or $(0.02) per share $30.0 million in cash Cash flow positive from operations for 10 of past 11 quarters No debt 15 Experienced Management Team EVP, Field Operations Nick Hulse SVP, Corporate Development Barney Cassidy Chief Technology Officer Taher Elgamal Chief Financial Officer Tim Conley Chief Executive Officer Jim Scullion VP, Product Management Joe Fisher 16 17 Summary Experienced Management Team Strong Financials Double-digit year-year growth Cash positive for the last 10/11 quarters Solid Growth Strategy Channel expansion International expansion Expand customer footprint Uniquely Positioned for Success Blue-chip customer base Award-winning products Patents Market Leadership www.tumbleweed.com
